                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No.: SA CV 16-1012-JVS (PLA)                                                   Date: September 10, 2019

Title:    Peter Scheerlinck v. Orange County Sheriff’s Dept., et al.


PRESENT: THE HONORABLE                  PAUL L. ABRAMS
                                        UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                N/A                                            N/A
          Deputy Clerk                             Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                     ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                 NONE

PROCEEDINGS:              (IN CHAMBERS)

Pursuant to this Court’s Order Re Discovery and Motions [Civil Rights] of June l3, 2019, each party was ordered
to file a Status Report no later than September 3, 2019. To date, the Court has not received plaintiff’s Status
Report. Accordingly, no later than September 24, 2019, plaintiff is ordered to show cause why this case
should not be dismissed for failure to prosecute. Filing of plaintiff’s Status Report on or before September 24,
2019, shall be deemed compliance with this Order to Show Cause.




cc:      Peter Scheerlinck, pro se
         Zachary M. Schwartz, Esq.




                                                                            Initials of Deputy Clerk      ch




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                          Page 1 of 1
